Exhibit TITAN TRADING ANALYTICS INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FORM 51-102F1 FOR THE PERIOD ENDED APRIL 30, 2008 JUNE 20, 2008 MANAGEMENT’S DISCUSSION & ANALYSIS The following discussion and analysis of financial results and related data is reported in Canadian dollars and has been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and the standards of the Public Company Accounting Oversight Board(United States), and should be read in conjunction with the consolidatedfinancial statements as of April 30, 2008. Information which is contained herein contains estimates and assumptions which management is required to make concerning future events, and may constitute forward-looking statements under applicable securities laws. Forward-looking statements include plans, expectations, estimates, forecasts and other comments that are not statements of fact. Although such expectations are viewed as reasonable by the Company, no assurance can be given that such expectations will be realized. Such forward-looking statements are subject to risks and uncertainties and may be based on assumption that may cause actual results to differ materially from those implied herein, and therefore are expressly qualified in their entirety by this cautionary statement. The following information, prepared as at June 20, 2008 should be read in conjunction with the April 30, 2008 financial statements of the Company. DESCRIPTION OF BUSINESS Titan Trading Analytics Inc. (“Titan” or the “Company”) has four wholly owned subsidiaries Titan Trading USA, LLC, (“Titan Trading USA”) Titan Trading GP Inc., (“Titan GP”), Titan Holdings USA LLC, and Titan Trading Corp. The Company continues to expend all of its efforts developing the trading software to be ready for full use.The Company’s executive team looks forward to establishing revenue streams and products based on the newly developed software. In early 2005, Titan announced the release of the first version of its automated trading platform known as TOMS which will greatly assist traders with trading activities.This trading platform has been used by Mr.
